Justice SAYLOR,
dissenting.
I differ with the majority’s approach of remanding to the Commonwealth Court to ascertain legislative intent because, as I read the intermediate court’s decision, it already undertook that task. Accord Concurring and Dissenting Opinion at 95 (Castille, C.J.); see, e.g., SEPTA v. City of Phila., 20 A.3d 558, 561-62 (Pa.Cmwlth. 2011) (concluding that, under SEPTA’s enabling legislation, SEPTA is a state agency and that, pursuant to the Pennsylvania Human Relations Act, the Pennsylvania Human Relations Commission was intended to have exclusive jurisdiction over state agencies like SEPTA). As to substance, I am aligned with Mr. Chief Justice Cas-tille’s position — and that of the Commonwealth Court majority — that the General Assembly did not intend for SEPTA to be subject to suit by the local human relations commissions of the municipalities in which it conducts operations. Accordingly, I respectfully dissent.